NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0245-16T1


VICKI BOCELLE AND
RANDALL BOCELLE,

        Plaintiffs-Appellants,

v.

LAUREN K. CALDWELL AND
CHRISTOPHER MARTIN,

     Defendants-Respondents.
______________________________

              Submitted October 2, 2017 – Decided October 27, 2017

              Before Judges Ostrer and Whipple.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Atlantic
              County, Docket No. FD-01-0150-16.

              Faia & Frick, PC, attorneys for appellants
              (Carmen R. Faia, on the brief).

              Respondents have not filed a brief.

PER CURIAM

        Vicki and Randall Bocelle (grandparents), appeal from an

August 29, 2016 Family Part order modifying their visitation with

their now nine-year-old grandson.             We reverse and remand in light
of our decision in Slawinski v. Nicholas, 448 N.J. Super. 25 (App.

Div. 2016), which requires a showing of changed circumstances to

modify a consent order granting visitation.

     We discern the following relevant facts from the record.           The

grandson was born in July 2008, to Lauren Caldwell (mother) and

Christopher Martin (father).         The mother and father thereafter

became estranged, and, in 2009, the father had two days parenting

time with no overnights.       The parents officially divorced in 2011.

In August 2015, the father's visitation was modified to provide

for weekends with his son.

     From the time the child was about three-and-a-half years old

until he was about seven years old, in August 2015, with the father

on active military duty and the mother working weekends, the child

spent most weekends, from Thursday to Sunday, at the grandparents'

house.     The child also spent holidays with his grandparents,

including Christmas, Thanksgiving, and Easter.         Additionally, the

grandparents were involved with the child's education, including

attending special event days at his school, such as parades and

school parties.

     Our   review   of   the   record    reflects   heightened   animosity

between the mother and the grandparents.            The record includes

allegations both sides engaged in hurtful and harassing conduct



                                     2                             A-0245-16T1
on social media.       Past court-ordered family counseling sessions

have been unsuccessful.

     On August 5, 2015, the grandparents filed a verified complaint

seeking custody of the child, or in the alternative, seeking

parenting time.        On March 11, 2016, the Family Part entered a

consent   order    granting     the   grandparents     visitation    for    one

Saturday per month.       Additionally, the grandparents continued to

attend the child's school events, and occasionally babysat him

overnight when requested by the father.

     On   June    8,    2016,   the   mother   moved      to   terminate    the

grandparents'     visitation    and   ban   them   from    attending    school

events.   On August 24, 2016, the grandparents filed a cross-motion

requesting modification to provide them with a full weekend of

visitation per month, and permit them to attend all school events.

     On August 29, 2016, the court conducted a short hearing and

entered an order declaring grandparenting time to be at the

discretion of either the mother or father, but permitting the

grandparents to attend all school functions unless both the mother

and father objected.       Without addressing the consent order, the

judge determined under Moriarty v. Brandt, 177 N.J. 84 (2003),

that the situation involved a dispute between grandparents and two

fit parents, and the grandparents had not made a sufficient showing



                                       3                               A-0245-16T1
of harm to the child to mandate guaranteed grandparent visitation.

This appeal followed.

     We reviews errors not brought to the trial court's attention

under the plain error standard, and will not reverse unless the

appellant shows that the error is "clearly capable of producing

an unjust result."   R. 2:10-2.   When the parties do not raise an

error before the appellate court, the appellate court may raise

it, sua sponte, "where . . . it is manifest that justice requires

consideration of an issue central to a correct resolution of the

controversy[.]"   Ctr. for Molecular Med. and Immunology v. Twp.

of Belleville, 357 N.J. Super. 41, 48 (App. Div. 2003) (quoting

In re Appeal of Howard D. Johnson Co., 36 N.J. 443, 446 (1962)).

     Our Supreme Court has said the grandparent-applicant bears

the burden of establishing, by a preponderance of the evidence,

that visitation is necessary to avoid harm to the child. Moriarty,

supra, 177 N.J. at 117; Major v. Maguire, 224 N.J. 1 (2016).

However, once a parent enters         into a consent order allowing

grandparent visitation, a request to modify such an order must be

supported by a prima facie showing of changed circumstances.

Slawinski, supra, 448 N.J. Super. at 34 (citing Lepis v. Lepis,

83 N.J. 139 (1980)); see Bisbing v. Bisbing, ___ N.J. ___, ___

(2017) (slip op. at 45).



                                  4                         A-0245-16T1
       The burden is on the moving party to show a change in

circumstances.      Abouzahr v. Matera-Abouzahr, 361 N.J. Super. 135,

152 (App. Div.), certif. denied, 178 N.J. 34 (2003); Mimkon v.

Ford, 66 N.J. 426, 438 (1975); Sheehan v. Sheehan, 51 N.J. Super.
276, 287 (App. Div. 1958).            The change in circumstances must be

such "as would warrant relief" from the provisions involved, and

must involve the child's welfare.              Slawinski, supra, 448 N.J.

Super. at 33-35 (quoting Lepis, supra, 83 N.J. at 157).

       Once   the   change    in    circumstances   has    been    proven,   the

arrangements made by consent shall then be revised "based on the

factors and standards that otherwise govern."              Ibid.    Thus, once

a party established changed circumstances sufficient to warrant

modifying the consent order, only then does the question of harm

to the child come into play.           Id. at 36; Lepis, supra, 83 N.J. at

157.

       Here, the trial judge skipped this threshold step by jumping

directly to a determination there was no harm to the child.

Instead, the mother was permitted to unilaterally terminate the

grandparent's visitation by removing their guaranteed one-day-per-

month    visitation     and        replacing   it   with    a     discretionary

arrangement.

       Neither party argued changed circumstances at the hearing,

nor did the trial court consider whether the circumstances had

                                         5                              A-0245-16T1
changed from those present when the consent order was entered.

However, "justice requires consideration of an issue" as central

as whether changed circumstances warrant a modification of the

order.   Ctr.   for    Molecular   Med.   and   Immunology   v.   Twp.    of

Belleville, supra, 357 N.J. Super. at 48.        Furthermore, under the

terms of the order as it stands, the parents in their discretion

can cut off all visitation with the child, a situation that is

"clearly capable of producing an unjust result."        R. 2:10-2.

    Accordingly, we reverse and remand for the trial court to

consider the motions consistent with this opinion.            We do not

retain jurisdiction.




                                    6                              A-0245-16T1